Citation Nr: 1404162	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) home loan benefits.  

(The issue of entitlement to service connection for a left elbow disorder is the subject of a separate appellate decision.)



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from October 16, 1984 to November 28, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 decision issued by the VA Home Loan Eligibility Center in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA Regional Loan Center in Atlanta, Georgia.                

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.

Entitlement to VA home loan benefits is dependent upon length of service.  Generally, a person who initially enters active service after September 7, 1980, and who is discharged or released from a period of active duty before completing the shorter of: (A) 24 months of continuous active duty, or (B) the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit administered by VA.  38 U.S.C.A. § 5303A(b)(1); 38 C.F.R. § 3.12a(a), (b).

The provision above does not apply: (A) to a person who is discharged or released from active duty under 10 USCA § 1171 (early discharge within one year of regular discharge) or 10 USCA § 1173 (hardship discharge); (B) to a person discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability determined by VA to be service-connected; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under 38 U.S.C.A. Chapter 19 (insurance); (F) to benefits under 38 U.S.C.A. Chapter 30 (educational assistance) or 38 U.S.C.A. Chapter 37 (housing and small business loans); and, (G) benefits under 38 U.S.C.A. Chapter 43 (employment and reemployment rights of veterans of the armed forces). 38 U.S.C.A. § 5303A(B)(2); 38 C.F.R. § 3.12a(c).

The Veteran had active service from October 16, 1984 to November 28, 1984; thus a period of 43 days.  Given that a minimum of 24 months is required in order for the Veteran to be eligible for home loan benefits, it appears that he does not meet the length of service requirements.  However, the law provides exceptions to the minimum service requirements, including to a person who has a disability determined by VA to be service-connected.  In this regard, the Veteran has appealed VA's decision to deny his claim for service connection for a left elbow disorder.  The Board has remanded this claim and it is the subject of a separate appellate decision.  Consequently, any potential for finding the Veteran eligible for VA home loan benefits depends upon whether his left elbow disorder is in turn adjudicated service-connected.  Hence, the claims are inextricably intertwined, and a decision on the former claim cannot be made until the latter claim is decided.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.  After the VA Regional Officer (RO) in Phoenix, Arizona, makes a determination on the Veteran's claim for service connection for a left elbow disorder, the Atlanta Regional Loan Center should conduct any indicated development deemed necessary.    

2.  Thereafter, the Atlanta Regional Loan Center should readjudicate the Veteran's claim of entitlement to basic eligibility for VA home loan benefits.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


